Citation Nr: 1742288	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is related to noise exposure during active duty service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to service connection for bilateral hearing loss.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

II.  Legal Criteria, Factual Background, and Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss, as it was incurred due to noise exposure during active duty service.  He testified during his June 2017 Board hearing that he was frequently exposed to explosions and loud noises during active duty working as a combat engineer.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran has a current bilateral hearing loss disability.  Hearing loss for VA purposes was demonstrated at a VA examination in January 2012 and private examination in June 2017, as evidenced by multiple audiograms associated with the record.  Therefore, a hearing loss disability for VA purposes has been shown and the disability on appeal is established.  38 C.F.R. § 3.385.  Service treatment records indicate a slight decrease in hearing levels between the Veteran's entrance examination and separation examination.  His entrance examination audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
X
5
LEFT
-5
-5
-5
X
5

His separation examination audiogram indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
X
10
LEFT
5
0
10
X
5
The Veteran credibly testified that he was exposed to loud noises during active duty service in Vietnam, where he routinely destroyed enemy weapons caches with explosives.  The Board will resolve any doubt in his favor and find that the in-service noise exposure reported by the Veteran, to include as from exposure to numerous explosions without hearing protection, is demonstrated.

The record contains multiple medical opinions addressing the etiology of the Veteran's hearing loss.  Weighing against the claim is the opinion of the January 2012 VA examiner, who noted that, although he had bilateral sensorineural hearing loss, the Veteran's service treatment records indicated normal hearing at entrance to service and separation from service.  The examiner concluded that his current hearing loss was therefore not a result of military service.  Although the examiner indicated that the Veteran's hearing was normal at entrance and separation, he did not address the differences in the audiograms from each respective examination.  Further, the examiner did not provide any analysis regarding the Veteran's history of noise exposure during service, and claimed lack of noise exposure without wearing hearing protection after service.

Weighing in favor of the claim is a June 2017 private medical examination, which considered the Veteran's history of noise exposure without the use of hearing protection during service, and found that his hearing loss was more likely than not associated with his military service.  The Veteran also provided competent and credible testimony in support of his claim, including the report of medical history given at the January 2012 VA examination supporting that he experienced noticeable hearing loss decades before filing his claim.  In light of the Veteran's noise exposure during service, the disagreement among the probative medical evidence, the disparity between his entrance and separation audiograms, and the credible and competent lay testimony in support of the claim, the Board finds that the evidence supports the claim for entitlement to service connection for hearing loss.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for bilateral hearing loss is warranted.



ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


